Order entered December 20, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01081-CV

             IN THE INTEREST OF M.B., K.B., C.B., D.B., M.B., CHILDREN

                      On Appeal from the 470th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 470-55401-2017

                                           ORDER
       The reporter’s record in this case has not been filed. By letter dated November 12, 2018,

we informed appellant the court reporter notified us that the reporter’s record had not been filed

because appellant had not (1) requested the record; or (2) paid for or made arrangements to pay

for the record. We directed appellant to provide the Court with written verification showing the

reporter’s record had been requested and that appellant had paid for or made arrangements to pay

for the record or had been found entitled to proceed without payment of costs. We cautioned

appellant that failure to provide the required documentation within ten days might result in the

appeal being ordered submitted without the reporter’s record.        To date, appellant has not

provided the required documentation nor otherwise corresponded with the Court regarding the

status of the reporter’s record. Accordingly, we ORDER this appeal submitted without a

reporter’s record.
Appellant’s brief is due THIRTY DAYS from the date of this order.



                                          /s/    CAROLYN WRIGHT
                                                 CHIEF JUSTICE